Title: To Thomas Jefferson from Peter Penet, 17 March 1780
From: Penet, Peter
To: Jefferson, Thomas



Sir
Nantes 17th. March 1780

I have the Honor to acquaint you with my arrival here. As I am to set off to Paris and Versailles immediately to have a Conference with the Ministry respecting the Plans and Operations I am intrusted with by your State &c. you will in a little time hear the good success of my Engagements with your Commonwealth.
I am with Gratitude & Respect Sir Your most obedient & very humble Servant,

J. P. Penet

